Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered except that the Amendment to Claims filed on 02/23/2022 are not entered because they are Non-Compliant Amendment.  In the interest of compact prosecution this Non-Compliant Amendment was discussed during the Examiner Interview on 04/06/2022 and the Applicants’ filed a Supplemental Amendment to the Claims on 04/08/2022.
The Applicant’s Supplemental Claim Amendments filed on 04/08/2022 are entered.
Claims 1-15, and 22-25 are cancelled.
Claims 29-38 are new.  Claim 29 is being included in invention Group II.
Claims 16-21 and 26-38 are pending.
Claims 30-38 are withdrawn herein to non-elected subject matter.
Claims 16-21, and 26-29 are under examination.
Election/Restrictions -  Election by Original Presentation
Newly submitted claims 30-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Elected Group II was drawn to the invention of claims 16-20 and was elected without traverse in the reply filed on 10/22/2020.  
Group II is drawn to a method of transcribing in vitro an RNA molecule, comprising the steps: 
coupling a first nucleic acid sequence which, when transcribed, codes for a nucleotide sequence of at least 20 consecutive A nucleotides, at the 3' end of a second nucleic acid sequence which is transcribable into said RNA molecule; 
cleaving the first nucleic acid sequence with a type IIS restriction endonuclease and
after cleaving the first nucleic acid sequence with the type IIS restriction endonuclease, transcribing in vitro the nucleic acid obtained after steps (i) and (ii); 
such that said step of transcribing forms a transcript which comprises the nucleic acid sequences transcribed from the second nucleic acid sequence and a 3'-terminal nucleotide sequence of at least 20 consecutive A nucleotides, wherein the 3'-terminal nucleotide of said transcript is an A nucleotide. 
New claims 30-38 are drawn to newly added invention Groups III and IV.
Group III is drawn to claims 30-33, a method of increasing the stability of an in vitro-transcribed RNA molecule.
Group IV is drawn to claims 34-38, a method of increasing the expression efficiency of an RNA transcript.
Invention Groups II-IV are independent or distinct, each from the other because:
Invention Groups II-IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different function.  For example, Group II is drawn to a method having the function of transcribing in vitro an RNA molecule and does not require a stability limitation of Group III or the increasing expression efficiency limitation of Group IV.  Group III is drawn to a method having the function of increasing the stability of an in vitro-transcribed RNA molecule which is not required of Groups II and IV.  Group IV is drawn to a method having the function of increasing the expression efficiency of an RNA transcript which is not required of Groups II-III.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
This US16/143,520 filed on 09/27/2018 which is a CON of 15/217,555 filed on
07/22/2016 (US Patent 10,106,800) which is a DIV of 11/992,638 filed on 08/14/2009
(US Patent 9,476,055) which is a 371 of PCT/EP2006/009448 filed on 09/28/2006, claims foreign priority benefit of GERMANY 102005046490.4 filed on 09/28/2005.
The Certified Copy of GERMANY 102005046490.4 filed on 09/28/2005 was received in the US 11/992,638 on 03/26/2008.  However, an English language translation of this GERMANY 102005046490.4 is not of record.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome a prior art rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The IDS filed on 02/23/2022 has been considered by the examiner.
Response to Amendment
Any/all objections and rejections made in a previous office action and not repeated in this office action are withdrawn in view of the Applicant’s Supplemental Claim Amendments filed on 04/08/2022.
Claim interpretation
Consistent with the instant Specification, the term in vitro regarding RNA transcription is being interpreted as meaning cell-free.  Further, the term in vitro regarding translation is being interpreted as encompassing translation in a cell but not  in animal.
Kuhn Declaration under USC 1.132
The Declaration under 37 CFR 1.132 filed 02/23/2022 is insufficient to overcome the new grounds of rejection of claims 16-21, and 26-29 based upon pre-AIA  35 USC 103(a) as being unpatentable over Elango et al, as evidenced by Datasheets, in further view of the references of Carrazana et al, Paek and Axel, and Beckel-Mitchener et al. 
First, regarding the Kuhn Declaration argument of unexpected results, this argument is unpersuasive because the evidence recited in the Declaration is not commensurate with the scope of the presently claimed method.  The Kuhn Declaration argues surprising results are shown in Example 2 of the instant Specification.  However, Example 2 of the instant Specification is a method using K562 cells and K562 cells are not recited by the present claims.  The method of the present claims is not a method in cells.  Thus, the argument regarding unexpected or surprising results is not commensurate with the scope of the present claims because the Kuhn Declaration does not present evidence for an in vitro method.  In addition, the MPEP (716) states that “surprising” or “unexpected results” must be considered in light of the state of the art at the time of the presently claimed invention.  MPEP.02(a) states: 
However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.)

In the new grounds of rejection presented in this office action, each of the references of Carrazana et al, Paek and Axel, and Beckel-Mitchener et al show evidence that it was known in the art before the time and effective filing date of the presently claimed invention that the length of the polyA tract of the poly A tails can vary with the type of mRNA they are attached to and may influence mRNA stability and other properties. Further, these references show that longer poly(A) tails were known in the art and appeared to show biological importance.  Thus the argument that a result that a polyA tail of 120 consecutive As shown in the Specification in Example 2 was unexpected is not persuasive in view of the state of the art at the time of the invention, as evidenced by each of Carrazana et al, Paek and Axel, and Beckel-Mitchener et al.
Second, the argument made in the Kuhn Declaration regarding no motivation based on the Elango reference is unpersuasive. The Kuhn Declaration offers the skilled opinion that one of ordinary skill in the art having read the Elango reference would not have been motivated to make and use an RNA construct with a poly(A) tail that is at least 120 A nucleotides long for performing in vitro translation.  The Kuhn Declaration argues that a skilled artisan would not be motivated to make and use an RNA construct with a poly(A) tail that is at least 120 A nucleotides long for performing in vitro translation because the Elango reference shows an in vitro translation method using an RNA construct with a poly(A) tail that is 100 A nucleotides long and compared this 100 A nucleotide long construct with shorter length poly(A), where the constructs having 60A showed better translation efficiency compared to the constructs having 100 A nucleotides.  
However, this argument is unpersuasive in view of the new grounds of rejection herein which includes the references of Carrazana et, Paek and Axel, and Beckel-Mitchener et al.  Each of these references show evidence that it was known in the art before the time and effective filing date of the presently claimed invention that the length of the polyA tract of the poly A tails can vary with the type of mRNA they are attached to and may influence mRNA stability and other properties. Further, these references show that longer poly(A) tails were known in the art and appeared to show biological importance.
For example, Carrazana et al reported in 1988 that the “poly(A) tract length of total hypothalamic mRNA was between 35 and 140 nucleotides” (Abstract).  Carrazana et al state that “Modulation of poly(A) tract length of specific mRNAs during stimulation of gene expression may provide an additional level of genetic regulation”.  Carrazana et al disclose that mRNA poly(A) tract lengths vary in length in vivo by as much as a few hundred A residues (Abstract).  They showed that vasopressin mRNA poly(A) tract length increased from about 250 to about 400 A residues in length within a cell (Abstract).
Further, Paek and Axel reported in 1987 that “increased stability” of hGH mRNA “was associated with an increase in the length of the 3’ poly(A) tail on hGH mRNA”. (See Abstract, lines 12-13). Paek & Axel disclosed that an increase in length of the poly(A) tail by about 100 A nucleotides was associated with increased stability of the mRNA. (See page 0504, left col. paras 2-4).
In addition, Beckel-Mitchener et al report in 2002 that GAP-43 mRNA stabilization was associated with poly(A) tail length.  They showed that a poly(A) tail of “at least 150 A nucleotides” was associated with stabilization. (See Abstract).  They recite in the Abstract: “we found that HuD binds GAP-43 mRNAs with long tails (A150) with 10-fold higher affinity than to those with short tails (A30).  We conclude that HuD stabilizes the GAP-43 mRNA through a mechanism that is dependent on the length of the poly(A) tail and involves changes in its affinity for the mRNA”.  (Abstract).



Claim Rejections - 35 USC § 103 – new grounds
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-21, and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elango et al “Optimized transfection of mRNA transcribed from a d(A/T)100 tail-containing vector” (Biochem. & Biophys. Res. Comm., Vol 330: pages 958-966, published 03/19/2005, of record) as evidenced by the Data Sheets: ThermoFisher Esp31 (BsmBI) datasheet (downloaded 01/16/2021, of record), “pGL3 Luciferase Reporter Vectors” (of record), “pBluescript II KS Sequence and Map” (of
record), and “Cloning vector pGL3 Promoter” (downloaded 01/16/2021, of record), in further view of the references of Carrazana et al (Mol & Cell Biol 1988 Vol 8, pages 2267-2274), Paek and Axel (Mol & Cell Biol. 1987 Vol 7, pages 1496-1507), and Beckel-Mitchener et al (Journal of Biological Chemistry 2002: Vol 277, No.31, pages 27996-28002).
 	Regarding base claim 16, Elango et al disclose a method of transcribing in vitro an RNA molecule, comprising the steps (i) – (iii) as follows:
 Regarding step (i), Elango et al disclose obtaining a nucleic acid molecule comprising 
a first nucleic acid sequence which, when transcribed, codes for a nucleotide sequence comprising 100 consecutive A nucleotides. Note that absent a limiting definition in the Specification, a sequence of 100 consecutive nucleotides is being interpreted to render obvious the limitation “about 120” consecutive A nucleotides, and 
(ii) a second nucleic acid sequence which is transcribable into RNA, wherein the first nucleic acid sequence is located at the 3’ end of the second nucleic acid sequence.  
For example, Elango et al state in the abstract, lines 2-3 “We have constructed a transcription vector containing firefly luciferase gene (pBS-FLuc-A100) to generate luciferase mRNA with A100 tail followed by no heterologous sequence”.  The A100 tail is at least 100 consecutive A nucleotides.  The sequence encoding luciferase mRNA meets the limitation of a second nucleic acid sequence “which is transcribable into RNA”.  The construction of the pBS-FLuc-A100 is described in page 959, right col, section: “Construction of firefly reporter plasmids containing varying lengths of poly(d(A/T)) tail) and explicitly teach an Esp3I type-II restriction endonuclease site “just upstream of HindIII”.
Regarding step (ii), Elango et al disclose cleaving the first nucleic acid sequence of the nucleic acid molecule from step (i) with an Esp3I type IIS restriction endonuclease.  For example, in the paragraph bridging pages 959-960, lines 1-6, Elango et al state that “[t]he recombinant constructs were linearized with Esp3I” and transcription was performed.  Note that Esp3I is also known as BsmBI (e.g. evidenced by attached ThermoFisher datasheet downloaded 01/16/2010) and is listed in the instant claim 19 as a type IIS restriction endonuclease.
Regarding step (iii), Elango et al disclose transcribing in vitro the nucleic acid obtained after step (ii)  thereby forming a transcript which comprises the  RNA transcribed from the second nucleic acid sequence and a 3'-terminal nucleotide sequence of at least 100 consecutive A nucleotides, wherein the 3'-terminal nucleotide of said transcript is an A nucleotide.  For example, in the paragraph bridging pages 959-960, lines 1-6, Elango et al state that “RNA transcribed from plasmids linearized with Esp3I will terminate in poly(A) tail without an heterologous nucleotides after the poly(a) tail…”
Regarding claim 19, Elango et al disclose that the type IIS restriction endonuclease is Esp3I which is also known as BsmBI (e.g. evidenced by attached ThermoFisher datasheet downloaded 01/16/2010).
Regarding claim 20, Elango et al disclose that the second nucleic acid sequence codes for a peptide or protein (e.g., see abstract, lines 2-3 “We have constructed a transcription vector containing firefly luciferase gene (pBS-FLuc-A100) to generate luciferase mRNA with A100 tail followed by no heterologous sequence”).  Note that luciferase meets the limitation of a “peptide or protein”.
Regarding claim 21, Elango et al disclose that the second nucleic acid sequence comprises a multiple cloning site.  For example, in the paragraph bridging pages 959-960, lines 1-6, Elango et al state that “[t]he recombinant constructs were linearized with Esp3I”.
Regarding claim 26, Elango et al disclose that the nucleic acid molecule of step (i) comprises a sequence such that cleavage with the type IIS restriction endonuclease yields a cleaved nucleic acid molecule having a T nucleotide at an end of the strand that serves as a template for the nucleotide sequence of at least 100 consecutive A nucleotides encoded by the first nucleic acid sequence (e.g., page 959, right col, section: “Construction of firefly reporter plasmids containing varying lengths of poly(d(A/T)) tail).  
Regarding claim 27, Elango et al disclose that the nucleic acid molecule of step (i) is a closed circular molecule. For example, the pBS-FLuc-A100 plasmid is a closed circular molecule (e.g., page 959, right col, section: “Construction of firefly reporter plasmids containing varying lengths of poly(d(A/T)) tail).  
Regarding claim 28, Elango et al disclose that the nucleic acid molecule obtained after step (ii) is a linear molecule.  For example, in the paragraph bridging pages 959-960, lines 1-6, Elango et al state that “[t]he recombinant constructs were linearized with Esp3I”.
Regarding new claim 29, Elango et al as evidenced by the “Data Sheets” disclose that the transcript formed from step (iii) comprises the RNA transcribed from the second nucleic acid sequence and a 3'-terminal nucleotide sequence of 100A (which renders obvious the claim limitation “about 120 consecutive A nucleotides”), wherein the 3'-terminal nucleotide of said transcript is an A nucleotide. (“Construction of firefly reporter plasmids containing varying lengths of poly(d(A/T)) tail).  
Regarding claims 17-18, while Elango et al disclose that a recognition sequence for the type IIS restriction endonuclease is present within the first nucleic acid sequence, they do not explicitly disclose the type IIS recognition sequence is located at a distance of 5-26 base pairs downstream of the 3' end of the first nucleic acid sequence (per claim 17) or 24-26 base pairs downstream (per claim 18).  However, Elango et al disclose the construction of the pBS-FLuc-A100 is described in page 959, right col, section: “Construction of firefly reporter plasmids containing varying lengths of poly(d(A/T)) tail) and explicitly teach an Esp3I type-II restriction endonuclease site “just upstream of HindIII”.
Regarding claims 17-18, it would have been obvious to one of ordinary skill in the art making the transcription vector constructs of Elango et al to place the type IIS recognition sequence within 5-26 base pairs downstream of the 3' end of the first nucleic acid sequence (per claim 17) or further to place the sequence 24-26 base pairs downstream (per claim 18) for the rationale of cleaving the plasmid to a linear molecule for transcription as suggested by Elango et al and placing the Esp3I type-II just upstream of the HindIII site in the multiple cloning site.  Elango et al teach using the pGL3-Promoter to obtain the Luc coding sequence which has a multiple cloning site at position 1-41, a promoter regulatory sequence at position 48-250, and luc gene at position 280-1932 (e.g., Elango et al page 959, right col, section: “Construction of firefly reporter plasmids containing varying lengths of poly(d(A/T)) tail)  (as evidenced by attached “pGL3 Luciferase Reporter Vectors”, and “Cloning vector pGL3 Promoter”).  Further, Elango et al teach (as evidenced by attached “pBluescript II KS Sequence and Map”) positioning the Luc coding sequence taken from the pGL3 into a pBluescript II KS(+) cloning vector which has a multiple cloning site at 653-760 with a HindIII site at position 719, a BamHI site at position 689 (as evidenced by attached “pBluescript II KS Sequence and Map”).  Since Elango et al explicitly teach an Esp3I type-II restriction endonuclease site “just upstream of HindIII”, and the pBluescript II KS(+) multiple cloning site has the HindIII site at position 719 it would have been primafacie obvious for one of skill in the art of cloning to position the Esp3I cleaving site about 24- 26 base pairs downstream of the 3' end of the first nucleic acid sequence which would coincide with being just upstream of HindIII site.
Further, Elango differs from the presently claimed invention because, while Elango et al explicitly teach making a construct that when transcribed codes for a nucleotide sequence of 100 consecutive A nucleotides they do not explicitly disclose the limitation “about 120 -to about 200 consecutive A nucleotides”.  
However, Elango et al suggest making a construct that when transcribed codes for a nucleotide sequence being in the range of 100-200A.  For example, Elango et al state in the paragraph bridging page 958-959, that “[a] poly(A) tail of 100-200A residues is thought to be preferable, since the poly(A) length of all actively translated mammalian mRNAs is about 200-250A residues”.  Further, in view of the references of Carrazana et, Paek and Axel, and Beckel-Mitchener et al one of ordinary skill in the art would have been motivated to make constructs with longer polyA tails, in the range of 120-200 consecutive As, for the rationale of designing polyA tails that resemble polyA tails in cells and which may provide better stability.  Each of the references of Carrazana et, Paek and Axel, and Beckel-Mitchener et al show evidence that it was known in the art before the time and effective filing date of the presently claimed invention that the length of the polyA tract of the poly A tails can vary with the type of mRNA they are attached to and may influence mRNA stability and other properties. Further, these references show that longer poly(A) tails were known in the art and appeared to show biological importance.
For example, Carrazana et al reported in 1988 that the “poly(A) tract length of total hypothalamic mRNA was between 35 and 140 nucleotides” (Abstract).  Carrazana et al state that “Modulation of poly(A) tract length of specific mRNAs during stimulation of gene expression may provide an additional level of genetic regulation”.  Carrazana et al disclose that mRNA poly(A) tract lengths vary in length in vivo by as much as a few hundred A residues (Abstract).  They showed that vasopressin mRNA poly(A) tract length increased from about 250 to about 400 A residues in length within a cell (Abstract).
Further, Paek and Axel reported in 1987 that “increased stability” of hGH mRNA “was associated with an increase in the length of the 3’ poly(A) tail on hGH mRNA”. (See Abstract, lines 12-13). Paek & Axel disclosed that an increase in length of the poly(A) tail by about 100 A nucleotides was associated with increased stability of the mRNA. (See page 0504, left col. paras 2-4).
In addition, Beckel-Mitchener et al report in 2002 that GAP-43 mRNA stabilization was associated with poly(A) tail length.  They showed that a poly(A) tail of “at least 150 A nucleotides” was associated with stabilization. (See Abstract).  They recite in the Abstract: “we found that HuD binds GAP-43 mRNAs with long tails (A150) with 10-fold higher affinity than to those with short tails (A30).  We conclude that HuD stabilizes the GAP-43 mRNA through a mechanism that is dependent on the length of the poly(A) tail and involves changes in its affinity for the mRNA”.  (Abstract).
The level of skill in the relevant art was high before the time of the presently claimed invention.
One of ordinary skill in the art would have been motivated to construct a vector and to transcribe, in vitro, an RNA molecule using such vector, the RNA having a polyA tail of 120A-200A residues for the rationale of making mRNAs that may be actively translated in mammalian cells or provide more stability or other important biological functions as disclosed in the references of Carrazana et, Paek and Axel, and Beckel-Mitchener et al.  
It would have been obvious in view of Elango et al to make a construct a vector for expression of an mRNA having a polyA tail of about 120A-200A residues because Elango et al explicitly suggest in the paragraph bridging page 958-959, that “[a] poly(A) tail of 100-200A residues is thought to be preferable, since the poly(A) length of all actively translated mammalian mRNAs is about 200-250A residues”.  
In view of the high skill in the art of making vectors capable of expressing mRNAs having polyA tails and transcribing in vitro RNA molecules from such vectors before the time of the presently claimed invention it is considered that one or ordinary skill in the art would have had a reasonable expectation of success to use the method of Elango et al to make and in vitro transcribe from such vector having a polyA tail having about 120A residues to arrive at the presently claimed invention before the time of the presently claimed invention.
Response to Arguments

The Applicants’ response filed on 02/23/2022 and 04/08/2022 has been fully considered but is unpersuasive as it may pertain to this new grounds of rejection.  
First, the applicants argument that Elango et al does not teach the limitation of at least 120 consecutive A nucleotide is unpersuasive in view of the references of Carrazana et, Paek and Axel, and Beckel-Mitchener et al.
For example, Carrazana et al reported in 1988 that the “poly(A) tract length of total hypothalamic mRNA was between 35 and 140 nucleotides” (Abstract).  Paek and Axel reported in 1987 that “increased stability” of hGH mRNA “was associated with an increase in the length of the 3’ poly(A) tail on hGH mRNA”. (See Abstract, lines 12-13). Paek & Axel disclosed that an increase in length of the poly(A) tail by about 100 A nucleotides was associated with increased stability of the mRNA. (See page 0504, left col. paras 2-4).  Beckel-Mitchener et al report in 2002 that GAP-43 mRNA stabilization was associated with poly(A) tail length.  They showed that a poly(A) tail of “at least 150 A nucleotides” was associated with stabilization. (See Abstract).
Further, each of these references show evidence that it was known in the art before the time and effective filing date of the presently claimed invention that the length of the polyA tract of the poly A tails can vary with the type of mRNA they are attached to and may influence mRNA stability and other properties. Further, these references show that longer poly(A) tails were known in the art and appeared to show biological importance.
For example, Carrazana et al reported in 1988 that the “poly(A) tract length of total hypothalamic mRNA was between 35 and 140 nucleotides” (Abstract).  Carrazana et al state that “Modulation of poly(A) tract length of specific mRNAs during stimulation of gene expression may provide an additional level of genetic regulation”.  Carrazana et al disclose that mRNA poly(A) tract lengths vary in length in vivo by as much as a few hundred A residues (Abstract).  They showed that vasopressin mRNA poly(A) tract length increased from about 250 to about 400 A residues in length within a cell (Abstract).
Further, Paek and Axel reported in 1987 that “increased stability” of hGH mRNA “was associated with an increase in the length of the 3’ poly(A) tail on hGH mRNA”. (See Abstract, lines 12-13). Paek & Axel disclosed that an increase in length of the poly(A) tail by about 100 A nucleotides was associated with increased stability of the mRNA. (See page 0504, left col. paras 2-4).
In addition, Beckel-Mitchener et al report in 2002 that GAP-43 mRNA stabilization was associated with poly(A) tail length.  They showed that a poly(A) tail of “at least 150 A nucleotides” was associated with stabilization. (See Abstract).  They recite in the Abstract: “we found that HuD binds GAP-43 mRNAs with long tails (A150) with 10-fold higher affinity than to those with short tails (A30).  We conclude that HuD stabilizes the GAP-43 mRNA through a mechanism that is dependent on the length of the poly(A) tail and involves changes in its affinity for the mRNA”.  (Abstract).
Further, the applicants’ argument that the Kuhn Declaration argues unexpected results and provides the skilled opinion that one of ordinary skill in the art would not make a polyA tail having 120 consecutive As in view of the results in Elango et al showing decrease after about 60 nucleotide polyA is unpersuasive for reasons provided above regarding the Kuhn Declaration.
Conclusion
No claims allowed.
Related art:  The following is related art that is not being applied in this office action but which may be applied in a future office action if applicable:
Daly in "Constructs for Gene Expression Analysis" (entire document of US PGPub No. 2004/0209274, published 21 October 2004, of record);
Russel and Lieghaber et al (Blood Journal: 1996, vol 87, pages 5314-5323, of record); and
Tanguay et al in "Translational efficiency is regulated by the length of the 3' untranslated region" (Molecular And Cellular Biology, vol. 16, No. 1; 1996, pages 146-156, of record).
Related prior  art: Holtkamp et al (Gene Therapy: prepublished online as Blood First Edition Paper, August 29, 2006, pages 4009-4017).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658